803 F.2d 1102
UNITED STATES of America, Plaintiff-Appellee,v.Roman RODRIGUEZ, Defendant-Appellant.
No. 86-5631Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Oct. 14, 1986.

Roy E. Black, Black & Furci, P.A., Miami, Fla., for defendant-appellant.
Leon B. Kellner, U.S. Atty., Michael P. Sullivan, Asst. U.S. Atty., Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before GODBOLD, VANCE and JOHNSON, Circuit Judges.

BY THE COURT:

1
Appellant Roman Rodriguez and others were indicted for RICO violations involving drug offenses and, in part, murder.  On the issue of pretrial detention the government relied on the statutory presumption in 18 U.S.C. Sec. 3142(e) and on a detailed factual presentation.  The district court applied the procedures set out in U.S. v. Hurtado, 779 F.2d 1467 (11th Cir.1985).  The government's evidence emphasized potential dangerousness.  The court found this evidence by the government to be credible and clear and convincing and thus that the statutory presumptions were not sufficiently rebutted to deny pretrial detention.  18 U.S.C. Sec. 3142(f)(2)(B).  We find no error in these conclusions.


2
We agree with the Seventh and Third Circuits that allowing pretrial detention because of potential dangerousness of the accused is constitutional.  U.S. v. Portes, 786 F.2d 758 (7th Cir.1986);  U.S. v. Delker, 757 F.2d 1390 (3rd Cir.1985).  Contra see U.S. v. Salerno, 794 F.2d 64 (2nd Cir.1986);  U.S. v. Melandez-Carrion, 790 F.2d 984 (2nd Cir.1986).


3
The order of the district court denying pretrial release is AFFIRMED and the motion for bail pending appeal is DENIED.